Citation Nr: 0928059	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) with 
secondary depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 2003 to July 
2006, in support of Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection and 
assigned a 30 percent rating for PTSD with secondary 
depressive disorder, not otherwise specified.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record indicates that the Veteran 
experiences occupational and social impairment, with 
difficulty maintaining effective work and social 
relationships, intrusive thoughts and memories, impaired 
sleep and depressed mood.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2007 and November 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his underlying service connection 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by the above noted letters.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims. 
 See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Further, the Veteran is not 
prejudiced as a reasonable person could have been expected to 
understand what was needed to substantiate his claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, the November 2008 Statement of the Case 
included the applicable diagnostic codes.  As such, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
March 2007 notice was given prior to the September 2007 AOJ 
decision.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination in June 2007, obtaining 
medical opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, although he declined to do 
so.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that he is entitled to a rating in 
excess of the 30 percent rating currently awarded for his 
service-connected PTSD and secondary depressive disorder.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Recently, in Hart v. 
Mansfield, 21 Vet.App. 505 (2007), however, the Court held 
that 'staged' ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the symptoms 
are duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Veteran's PTSD and depressive disorder has been evaluated 
using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets 
forth criteria for evaluating psychiatric disorders using a 
general rating formula for mental disorders outlined in 
Diagnostic Code 9440.  Pertinent portions of the general 
rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name..............100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..........................................70 
percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.............................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).....30 
percent

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4,125(a).  Diagnoses many times will include an 
Axis V Global Assessment of Functioning (GAF) score.  The GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The Board points out that the 
evaluation of a psychiatric disorder is not determined by the 
mechanical application of a GAF score.  Rather, a GAF score 
is but one piece of evidence to be considered.  The Veteran 
reported that the VA Center assigned a GAF score of 46 for 
his PTSD symptoms; however, he did not indicate the time 
period, and the records of evidence do not contain any GAF 
score.  The VA examiner assigned the Veteran a GAF score of 
55 for his PTSD symptoms.  In this case, and according to the 
evidence reviewed below, the Board finds that the Veteran's 
actual report of symptoms and his clinical presentation are 
of greater probative value than the numerical GAF scores 
assigned him, and the 50 percent rating criteria is most 
analogous.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's March 2003 enlistment examination revealed that 
he did not experience anxiety or panic attacks, frequent 
trouble sleeping or depression, nor had he been evaluated or 
treated for any mental condition.  In a February 2004 pre-
deployment health assessment the Veteran still indicated that 
he had never sought mental health counseling or care.  In a 
November 2005 post-deployment health assessment the Veteran 
again reported that he had not experienced anything so 
frightening, horrible or upsetting that in the past month he 
had nightmares, thought about it when he did not want to or 
went out of his way to avoid thinking about it, or felt numb 
or detached form others or his surroundings.  An April 2006 
health record showed the Veteran did not have any 
psychological symptoms, nor did he consume alcohol or 
tobacco.  A June 2006 termination examination noted that the 
Veteran experienced adjustment disorder with disturbances of 
conduct as he adjusted to the loss of his family unit, with 
his parent's recent divorce, and that the Veteran had 
scheduled counseling for this issue. 

In June 2007, the Veteran underwent a VA examination for his 
PTSD.  The Veteran was noted to have received an Army 
Commendation Medal with a "V Device," a copy of which is of 
record.  Since leaving the service, the Veteran reported 
moderate PTSD symptoms, especially intrusive thoughts 
whenever he drove, approximately four times a week.  

On examination, the Veteran identified stressor events that 
he considered particularly traumatic.  In particular, the 
Veteran described being in a lead gunner in a vehicle that 
came under attack first by a road side bomb, and then 
insurgent fire.  In that incident, the Veteran believed his 
friend was killed when the vehicle his friend was in was hit; 
however, he later learned his friend had survived.  The 
Veteran responded by firing approximately 200 rounds, and 
likely killed two insurgents.  He received a valor device for 
his actions in this instance.  The Veteran also described an 
incident when he fired at and killed an enemy passenger in a 
vehicle driving towards his leader.  The other individual in 
the vehicle was taken prisoner.  Finally, the Veteran 
described an instance in which an RPG shot was fired just 
three feet above his head.  It was noted that his overall 
traumatic-exposure stress was high.  

A post-military psycho-social evaluation reviewed the 
Veteran's legal, educational, occupational, and social 
adjustment.  The examiner noted that the Veteran experienced 
legal problems in November 2006 when he and his wife 
separated following reports of domestic violence, which the 
Veteran denied.  The Veteran is currently working with a 
public defender to be released from this charge.  
Educationally, the Veteran was noted to take an internet 
business class, with plans to enroll in the local college, 
and no reports that PTSD affected his studying.  
Occupationally, the Veteran reportedly worked for three 
months as a manager for one company, but quit when he was 
unable to deal with the legal issues arising from his 
separation.  The Veteran reported that as a manager he was 
"short-tempered" with his customers and raised his voice 
almost daily.  The Veteran next worked as a driver for 
Heritage Press intending to master his fear of driving, but 
experienced daily intrusive thoughts of roadside bombs, which 
reportedly affected his work.  Socially, the Veteran reported 
being separated from his wife (and two children) since 
October 2006, and living with family since that time.  The 
Veteran reported dating another woman after his wife filed 
for divorce.  He also stated that he had "many friends" and 
saw them at least ten times a month; however, he revealed 
that he had been "less sociable" lately.  For example, the 
Veteran reported going to the gym at night in order to avoid 
people.  The Veteran also explained that he had been involved 
in a fist-fight at his cousin's wedding in November 2006, and 
described the incident as self-defense, saying that no 
charges were pressed.  The Veteran reported drinking 
approximately a six-pack every other weekend, without getting 
drunk, but denied the use of other substances.

Upon mental status examination, the Veteran was noted to be 
cooperative with good eye contact and hygiene.  It was noted 
that he did not have any impairment of communication or 
thought processes.  The Veteran denied current depression; 
however, the examiner noted that he appeared mildly depressed 
and sad.  The Veteran also denied suicidal ideation or 
intent, and it was noted that he was not a danger to himself 
or others.  The Veteran reported that he experienced normal 
memory and concentration.  The examiner noted that the 
Veteran was not hallucinating or delusional, and that his 
insight into problems, judgment, orientation and memory 
seemed to be intact.  The Veteran reported experiencing 
intermittent mild to moderate depression with lack of 
motivation, usually once a month and lasting less than one or 
two days.  He also reported mild to moderate anxiety, 
difficulty falling asleep, and road rage demonstrated by 
yelling and cursing.  The Veteran denied experiencing 
anhedonia or a sense of worthlessness.  

The examiner's assessment of PTSD noted that the Veteran 
reported intrusive thoughts of roadside bombs when driving, 
approximately four times a week.  The Veteran also described 
recurrent nightmares that he experienced approximately once a 
month.  The Veteran reported experiencing flashbacks daily 
and "perpetrator guilt."  The assessment noted that the 
Veteran's triggers were driving, loud noises, and the 
continuing war in Iraq.  The Veteran reported avoiding 
crowds.  He also reportedly avoided talking about or 
following the news regarding the war in Iraq.  The Veteran 
explained that he experienced a restricted range of emotions, 
and felt detached and numb.  The Veteran stated that he had 
difficulty falling asleep, and that he became "jumpy and 
startled" by loud and/or unexpected noises, or when someone 
approached him from behind.  The Veteran described constantly 
watching other people and listening in on their 
conversations.  The Veteran also reported feeling irritable.

The examiner diagnosed the Veteran as experiencing a moderate 
case of PTSD as a result of his combat experiences while on 
active duty in Iraq.  The Veteran was considered capable of 
handling his own finances, but he was noted to be moderately 
impaired.  As noted above, the examiner assigned a GAF score 
of 55 for moderate symptoms.  

The Santa Cruz (Capitola) Vet Center assessed the Veteran in 
October 2008.  Once again, the Veteran reported experiencing 
intrusive thoughts, depression, sleep disorder, and anger 
related problems, with no suicidal or homicidal ideation.  
Specifically, the Veteran described waking up twice nightly, 
startling at every noise, and feeling exhausted thinking 
about his traumatic experiences.  The Board notes that the 
report of waking up twice nightly reflects an increase from 
the monthly recurrent nightmares described in the earlier VA 
examination.  Regarding disorganized thoughts, the Veteran 
reported forgetting where he was, zoning out for a few 
minutes, and experiencing memories of his combat experiences.  
The Board notes that this forgetfulness was not reported at 
the earlier VA examination.  The Veteran stated that he 
experienced flashbacks including the smell of burnt tires, 
garbage on the side of the roads, and noise.  The Veteran 
reported smoking three cigarettes daily at this time.  The 
Veteran stated that war had "killed [his] spirit."  The 
clinical assessment described the following symptoms: 
insomnia, nightmares, intense survivor guilt, intrusive 
thoughts and memories, dissociative episodes while driving, 
extreme hypervigilance, exaggerated startle response, 
suspiciousness, difficulty trusting others, and episodes of 
reactive anger and irritability.  The Veteran reported that 
the symptoms had worsened since his return from Iraq; 
however, he was considered to be oriented in all four 
spheres.  In addition, the Veteran reported that he did not 
have suicidal or homicidal ideations.

Progress notes from August to October 2008 reflect that the 
Veteran received counseling for his PTSD.  During this time, 
the Veteran called his counselor reporting that he was 
experiencing an "emotional crisis" and the counselor noted 
that the Veteran's voice was tense, agitated and loud.  The 
Veteran was taught reverse breath relaxation technique to 
help him cope with anxiety attacks and trigger events.  The 
Veteran also called the counselor in September regarding his 
relationship problems with his wife.  Another crisis the 
Veteran described was feeling violated after someone broke 
into his car, and how he had wanted to hurt that individual.  
It was noted that the Veteran appeared tense and slightly 
angry. 

In his January 2009 appeal, the Veteran reported that he had 
not been able to obtain or retain work since August 2008, and 
he attributed this to his PTSD symptoms.  In addition, the 
Veteran reported he had been seen by the VA Center eleven 
times, and that the VA counselor had noted more than half of 
the sessions had been for crisis-level counseling.  Although 
the Board has not found such specific statement by the VA 
counselor in the record, the Board has considered the 
characterization of PTSD symptamotology within the medical 
records.

Based upon review of the record, the Veteran experiences 
intrusive thoughts and memories, occupational and social 
impairments, anger and irritability issues, impaired sleep 
and depressed mood.  Specifically, the Veteran fears driving, 
has difficulty with familial relationships, and experiences 
sleep disturbances and flashbacks.  The Veteran also 
struggles with feelings of anger and depression.  Although 
the Veteran experienced some variation in PTSD 
symptomatology, his symptoms are analogous to those 
associated with a 50 percent rating.  The Veteran does not 
meet the exact criteria for a 50 percent rating; however his 
symptamotology reflects many of the criteria.  Thus, in an 
effort to properly rate this Veteran, the Board resolves all 
reasonable doubt in the Veteran's favor and finds that he is 
entitled to a 50 percent rating for his PTSD.

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).

The Veteran is not, however, entitled to a rating in excess 
of 50 percent for his PTSD.  Specifically, there is no 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression, impaired impulse control, spatial 
disorganization, neglect of personal appearance and hygiene, 
or difficulty adapting to stressful circumstances.  Indeed, 
the disability picture simply more nearly approximates that 
for a 50 percent than a 30 percent.  Thus, a rating in excess 
of 50 percent for the Veteran's service-connected PTSD is 
denied.

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected PTSD, nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his PTSD.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  Specifically, 38 C.F.R. § 4.1 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
PTSD, the Board finds that the 50 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the Veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

Entitlement to an initial rating of 50 percent for service-
connected PTSD, with secondary depressive disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


